FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) TQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12830 BioTime, Inc. (Exact name of registrant as specified in its charter) California 94-3127919 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1301 Harbor Bay Parkway, Suite 100 Alameda, California 94502 (Address of principal executive offices) (510) 521-3390 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. TYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smallerreportingcompany T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesTNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 33,996,017 common shares, no par value, as of April 26, 2010. PART 1FINANCIAL INFORMATION Statements made in this Report that are not historical facts may constitute forward-looking statements that are subject to risks and uncertainties that could cause actual results to differ materially from those discussed.Such risks and uncertainties include but are not limited to those discussed in this report under Item 1 of the Notes to Financial Statements, and in BioTime's Annual Report on Form 10-K filed with the Securities and Exchange Commission. Words such as “expects,” “may,” “will,” “anticipates,” “intends,” “plans,” “believes,” “seeks,” “estimates,” and similar expressions identify forward-looking statements. Item 1. Financial Statements BIOTIME, INC. CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, 2010 (unaudited) December 31, CURRENT ASSETS: Cash and cash equivalents $ $ Inventory Prepaid expenses and other current assets Total current assets Equipment, net of accumulated depreciation of $64,711 and $54,291, respectively Deferred license fees Deposits TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable and accrued liabilities $ $ Deferred grant income Deferred license revenue, current portion Total current liabilities LONG-TERM LIABILITIES: Deferred license revenue, net of current portion EQUITY Preferred Shares, no par value, authorized 1,000,000 shares; none issued - - Common shares, no par value, authorized 75,000,000 shares; issued and outstanding shares: 33,911,603 and 33,667,659 at March 31, 2010 and December 31, 2009, respectively Contributed capital Accumulated deficit ) ) Total shareholders’ equity Noncontrolling interest Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to the condensed consolidated interim financial statements. 2 BIOTIME, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2010 March 31, 2009 REVENUES: License fees $ $ Royalties from product sales Grant income - Other revenues Total revenues EXPENSES: Research and development ) General and administrative ) ) Total expenses ) ) Loss from operations ) OTHER INCOME/(EXPENSES): Interest expense ) ) Interest and other income Total other income (expenses), net ) NET LOSS ) ) Net loss attributable to the noncontrolling interest - Net loss attributable to BioTime, Inc. $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING: BASIC AND DILUTED See accompanying notes to the condensed consolidated interim financial statements. 3 BIOTIME, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months Ended March31, 2010 March31, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization of capital leased assets Amortization of deferred license revenues ) ) Amortization of deferred finance cost on lines of credit - Amortization of deferred consulting fees - Amortization of deferred rent ) - Stock-based compensation Options issued as independent director compensation - Net loss allocable to noncontrolling interest ) - Changes in operating assets and liabilities: Accounts receivable, net ) ) Inventory ) - Prepaid expenses and other current assets ) ) Accounts payable and accrued liabilities ) ) Interest on lines of credit - Stock appreciation rights compensation liability - Deferred rent - Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of equipment ) ) Payment for license fees ) - Security deposit received (paid) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Employee options exercised - Outside consultant options exercised - Warrants exercised - Repayment of line of credit - ) Borrowings under lines of credit - Issuance of common shares for exercise of options - Net cash provided by financing activities NET (DECREASE)/INCREASE IN CASH AND CASH EQUIVALENTS: ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $
